      Case 1:18-cv-12137-JPO-JLC Document 87 Filed 04/21/20 Page 1 of 12



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK                   Index No. 18-CV-12137(JPO)(JLC)



MELISSA KAYE
                                    PLAINTIFF,
                -against-


 NEW YORK CITY HEALTH AND HOSPITALS
CORPORATION; ELIZABETH FORD; PATRICIA YANG;
ABHISHEK JAIN; and JONATHAN WANGELL (as aiders
and abettors)


                                    DEFENDANTS.




                   PLAINTIFF’S RULE 72 OBJECTIONS
                TO MAGISTRATE JUDGE JAMES L. COTT’S
                          APRIL 7, 2020 ORDER
      DENYING PLAINTIFF’S REQUEST FOR A PRE-MOTION CONFERENCE
            PURSUANT TO FED.R. CIV. P. 37AND LOCAL RULE 37.2



                                    Duly Submitted by:
                                    SPECIAL HAGAN, ESQ.
                                    ATTORNEY FOR PLAINTIFF
                                    196-04 Hollis Avenue
                                    Saint Albans, New York 11412
                                    (917) 337-2439 (Telephone)
                                    special@haganlawoffices.net
   Case 1:18-cv-12137-JPO-JLC Document 87 Filed 04/21/20 Page 2 of 12



                         TABLE OF CONTENTS


                                                                 Page(s)
I) PRELIMINARY STATEMENT                                         1-2
II) STATEMENT OF FACTS                                           2-7
III) STANDARD OF REVIEW                                          7-8
IV) ARGUMENT                                                     8-10
V) CONCLUSION                                                    10
      Case 1:18-cv-12137-JPO-JLC Document 87 Filed 04/21/20 Page 3 of 12




                              I.      PRELIMINARY STATEMENT


       Plaintiff submits the within Objections pursuant to Fed. R. Civ. P. 72. Plaintiff objects to

the Order of Magistrate Judge James L. Cott, dated April 7, 2020, which denied her request for a

pre-motion conference pursuant to Fed. R. Civ. P. 37 and Local Rule 37.2. Plaintiff maintains

that the Magistrate’s ruling was in error; she also maintains that his order was contrary to law,

rules and precedent. The Magistrate Judge erroneously denied Plaintiff’s letter motion. Plaintiff’s

numerous submissions to the Court on the same discovery matters since November 2019 clearly

demonstrate Defendants’ ongoing pattern of obstructionist conduct.

   Plaintiff has made repeated requests to meet and confer and has repeatedly sought to

collaborate in the production and exchange of ESI. In kind, Defendants have: repeatedly evaded

requests to engage in good faith discussions about their production; and they have repeatedly

refused to collaborate or disclose the most standard aspects of their processes. When Defendants

have met and conferred with Plaintiff, they have refused outright to collaborate or to disclose the

most standard information exchanged during EDiscovery. Defendants have engaged in the

aforementioned under the specious premise that Plaintiff’s requests constitute “discovery on

discovery.” Plaintiff respectfully avers that Defendants’ position is wrong, and that their stance is

not supported by the law or any other applicable precedent for that matter.

   As such, Plaintiff seeks reversal of the Magistrate’s order, and recommitment for further

proceedings and sanctions. Plaintiff seeks the following sanctions: 1) the implementation of an

ESI protocol or process where the parties collaborate in the selection of keywords and categories;

2) excluding protected work product, substantive disclosure of Defendants’ methodology for

their production of ESI; 3) disclosure of the recall and precision rates of Defendants’ EDiscovery



                                                                                                    1
      Case 1:18-cv-12137-JPO-JLC Document 87 Filed 04/21/20 Page 4 of 12



process (in other forms of predictive coding also known as validation ranking); 4) provision of

the discovery already produced in native format; 5) certification from Defendants that they have

searched for and produced relevant emails with Plaintiff’s name in the mailboxes of Plaintiff and

the other custodians prescribed by the Court’s orders on December 4, 2019 and February 5,

2020; and 6) attorney’s fees associated with the ongoing motions for ESI and sanctions since

November 2019 to present.

                              II.     STATEMENT OF THE FACTS

   On April 3, 2020, Plaintiff made a request for a pre-motion conference pursuant to Fed. R.

Civ. 37 and Local Rule 37.2. (ECF. Dkt. 84) The basis for Plaintiff’s motion rests in her

ongoing efforts to obtain ESI and EDiscovery. The discovery issues that this matter presented

were evident from the inception of this litigation. On September 17, 2019, at the parties’ first

status conference, Judge Oetken suggested that the parties submit an ESI Protocol for the Court’s

consideration. (ECF. Dkt. 48-49)

   In compliance with Judge Oetken’s observation, Plaintiff proposed an ESI Protocol for

Defendants’ input and to facilitate collaboration on the very matters raised herein. (ECF. Dkt.

50) Plaintiff initially attempted to meet and confer with Defendants since November 15, 2019 on

these very issues. To facilitate discussion, and in an effort to minimize disputes, Plaintiff

developed a Proposed ESI Protocol for Defendants’ input.

   Unfortunately, instead of proceeding in good faith, from November 15th through November

18th, 2019, Defendants soundly rejected Plaintiff’s efforts. They also soundly refused to

collaborate in the selection of keywords or search categories. Plaintiff wrote the Court, and on

November 21, 2019, the matter was then referred to Judge Cott to resolve discovery and non-

dispositive issues. (ECF. Dkt. 51) The parties then sent letters to the Court on November 22,




                                                                                                   2
      Case 1:18-cv-12137-JPO-JLC Document 87 Filed 04/21/20 Page 5 of 12



2019. (ECF. Dkt. 53-54) Plaintiff raised the same issues in this initial letter to Judge Cott and

also sought the Court’s assistance in the implementation of an ESI Protocol. (ECF. Dkt. 54)

Plaintiff identified the same issues, specifically Defendants’ ongoing unwillingness to

collaborate and their unwillingness to engage in a transparent discovery process. In an effort to

resolve their initial ESI issues (i.e. the designation of custodians and time frames; and the

implementation of an ESI Protocol), the parties appeared in front of Judge Cott on December 4,

2019. (ECF. Dkt. 55)

   Although he declined Plaintiff’s request for an ESI Protocol, Judge Cott brokered the initial

parameters of ESI production at the parties’ pretrial conference. He also ordered the parties to

work together to resolve discovery disputes and in the production of ESI. In furtherance of the

aforementioned directives, Plaintiff sought to meet and confer with Defendants’ counsel

throughout the month of December. On January 6, 2020, Plaintiff pointed out that her requests

for documents asked that Defendants’ production be submitted in native format. Defendants

gave an evasive response, they then refused to produce the emails in the requested format.

   Plaintiff also raised questions about Defendants’ culling process on January 6, 2020. Based

on Judge Cott’s order, Plaintiff asked Defendants to disclose the size of the initial collection

pulled from Defendants’ servers. Defense Counsel provided a partial response: she stated that

she had reviewed 6,000 documents; and that she used Relativity to narrow the collection. Again,

as has been repeatedly argued in Plaintiff’s submissions to the Court, Defendants refused to be

transparent and work collaboratively in this process. As Plaintiff has repeatedly referenced,

Defense counsel engaged in a collaborative and transparent process with Counsel in the Morales

case at this juncture in discovery. In Morales, Counsel worked with Plaintiff’s Counsel to select

keyword searches and categorize documents. Outside of Defendants’ specious argument that she




                                                                                                    3
      Case 1:18-cv-12137-JPO-JLC Document 87 Filed 04/21/20 Page 6 of 12



has animosity towards Counsel, Defendants have failed to provide a viable explanation for their

failure to engage in the same process in the matter herein. Plaintiff’s request to work with

Defendants on these very topics is not only standard but expected in the production of ESI.

Nevertheless, despite these realities and a hearing before Judge Cott where he ordered disclosure,

Defendants have remained steadfast in their refusal to cooperate and collaborate.

   The parties eventually met and conferred on January 7, 2020. At that time, Defendants

refused Plaintiff’s requests to collaborate on the production and culling of ESI; and they refused

to produce discovery in Native format. Defendants also continued to refuse to disclose the size

of the initial collection/corpus of documents. As per the Court’s order, Plaintiff continued to

question Defense Counsel and her ESI staff person about their processes. Plaintiff also sought

information on the search categories and keyword searches at that time. The meet and confer

culminated in a stalemate, and the parties made no further progress towards the resolution of

their discovery disputes.

   Plaintiff again sought the Court’s intervention between January 14th and January 17, 2020.

Plaintiff wrote the Court on two occasions regarding the parties’ ongoing discovery disputes

(ECF. Dkt. 65 and 67). On January 29, 2020, Plaintiff then filed a motion for a 37.2 Conference

to compel ESI and for the deposition of Ms. Yang. (ECF. 71) The parties convened in front of

Judge Cott on February 5, 2020. Plaintiff raised the same issues regarding transparency and

collaboration.

   Judge Cott ordered the parties to meet and confer to resolve their issues yet again.

Defendants were ordered to be more transparent, especially in light of their willingness to do so

in the Morales Case. Judge Cott also asked Defendants to reconsider their refusal to produce

discovery in Native format. On February 7, 2020, Defendants finally disclosed the size of their




                                                                                                    4
      Case 1:18-cv-12137-JPO-JLC Document 87 Filed 04/21/20 Page 7 of 12



initial collection of documents. This was after they were ordered to do so by Judge Cott at least

twice; and after numerous emails and letters to the Court starting from November 2019.

   In furtherance of Plaintiff’s objectives of transparency and collaboration, she retained an

EDiscovery expert, Marc Hirschfeld Esq., from Precision Legal Services. Plaintiff then sought

to meet and confer with Defendants from February 7th through March 6, 2020. For at least three

of the weeks during this period, Defendants evaded the meet and confer requests. Defendants

refused: either because they allegedly didn’t know the basis for the meeting, and or their server

was out.

   It is Plaintiff’s position that Defendants should have had the requested information at their

disposal despite the issues with their server. Plaintiff has consistently made numerous requests

for the same information since November 2019. Plaintiff also argues that the requested

information is automatically generated upon Defendants’ operation of their platform.

Nevertheless, despite these realities, Defendants have resisted disclosure. The parties eventually

did meet and confer on January 7, 2020. Unfortunately, the ongoing discovery disputes

remained unresolved at the culmination of that session.

   Accordingly, on April 3, 2020, Plaintiff submitted another request for a Pre-Motion 37.2

Conference. (ECF. Dkt. 83 and 84) In support of her motion, Plaintiff attached a declaration

from her expert. (Exhibit 1) Plaintiff requested the conference even during the current pandemic,

because it was clear that Defendants were insistent on continuing with their obstructionist

conduct. Plaintiff sought to meet and confer with Defendants for over a month to obtain the very

information that the Court ordered at their previous conferences in December 2019 and February

2020. The Court ultimately denied Plaintiff’s request in part. The Court ordered the parties to




                                                                                                    5
      Case 1:18-cv-12137-JPO-JLC Document 87 Filed 04/21/20 Page 8 of 12



meet and confer by April 20th. Defendants were also ordered to reveal their “validation” and or

recall and precision data.

   The parties and their respective experts and ESI staff met and conferred on April 20, 2020.

At that time, Defendants continued to engage in obstructionist behavior. Plaintiff’s expert asked

about Defendants’ recall and precision data. Initially Defendants’ ESI staff person said that they

did not calculate either metric. He then stated that he would have to contact their vendor to

obtain this data. Again, Defendants’ representations are deceptive and obstructionist. Contrary

to Defendants’ representations, recall and precision data are automatically generated throughout

the culling process.

   During the course of the call, Plaintiff’s expert also requested: a hit report for the search

terms and categories Defendants’ used to narrow their collection; disclosure of the number of

documents they reviewed throughout the culling process; disclosure of the number of documents

not reviewed by humans; and the number of documents where the computer and human

disagreed in labeling responsive or non-responsive.    Plaintiff’s expert also requested to run a

keyword search on the 6,000 documents reviewed by Counsel. Defendants rebutted this request

and insisted on an order from the Court.

   Plaintiff has repeatedly and consistently sought the standard information requested herein to

ensure that discovery is transparent. During EDiscovery and ESI production, the parties

generally negotiate a percentage of recall to avoid the very disputes herein. It has been found

that a recall rate between 75% to 95% with a margin of error of +/- 5% is acceptable. However,

the parties made no such agreement in the matter herein, and when asked Defendants refused to

disclose their recall rate at all. Again such antics defy the standards of enumerated by the

Federal Rules and the Sedona Conference.




                                                                                                    6
      Case 1:18-cv-12137-JPO-JLC Document 87 Filed 04/21/20 Page 9 of 12



   Plaintiff’s expert also asked Defendants the sources from which they collected their

documents for review. He asked Defendants to identify their server(s) and he sought assurance

that the documents produced represented the entire corpus of relevant non-privileged documents.

Again Defendants refused to answer any of these questions.

   With Computer Assisted Learning (CAL) EDiscovery, it is standard that the parties work

together to ensure that there aren’t any gaps in production. During the April 20, 2020 meet and

confer, Plaintiff’s expert asked a number of questions to determine the extent of Defendants’

quality controls. Defendants were evasive and outright refused to answer. Lastly, as is standard

in ESI production, Plaintiff’s expert asked for quality control samples from Defendants’

documents categorized as responsive and non-responsive. Defendants also rebuffed these

requests and insisted that they would not comply without a Court order. As such, Plaintiff seeks

sanctions for attorney’s and experts’ fees; she also seeks whatever relief the Court deems fit and

proper.

                                   III.   STANDARD OF REVIEW

          Magistrate judges are afforded broad discretion in resolving discovery disputes; reversal

is therefore only appropriate if: the order is clearly erroneous; contrary to law; or if discretion is

abused. Fed. R. Civ. P. 72(a); see also 28 U.S.C. § 636(b)(1); see also Gordon v. City of New

York, 14 CV 6115 (JPO), 2018 U.S. Dist. LEXIS 168849, at * 68-69 (S.D.N.Y. Sept. 28, 2018)

A magistrate judge’s decision is clearly erroneous only if the District Court is left with the

definite and firm conviction that a mistake has been committed. Id.; see also Noel v. City of

New York, 2018 U.S. Dist. LEXIS 209553, at * 11 (S.D.N.Y. Dec. 12, 2018) An order is

contrary to law when it fails to apply or misapplies relevant statutes, case law or rules of

procedure. Noel, 2018 U.S. Dist. LEXIS 209553 at * 11 (citations omitted) Plaintiff




                                                                                                     7
     Case 1:18-cv-12137-JPO-JLC Document 87 Filed 04/21/20 Page 10 of 12



respectfully argues that the Magistrate’s order is: clearly erroneous; contrary to the law; and

misapplies the relevant statutes, case law and rules of procedure. Since, Defendants have

repeatedly refused to cooperate without an order from this Court, Plaintiff has sought the Court’s

intervention in the form of sanctions and a motion to compel.

                                        IV.     ARGUMENT

        Plaintiff has repeatedly sought to engage in an EDiscovery process that is consistent with

precedent and standard practice. However, the magistrate judge in this instance has found that

the parties have failed to meet and confer to resolve their disputes. The statement of facts

contained herein list at least three separate times where the parties met and conferred: November

14, 2019; January 7, 2020; and April 20, 2020. The declaration of Mr. Hirschfeld, Plaintiff’s

expert also attests to five additional occasions where Plaintiff attempted to schedule meet and

confers: February 25, 2020; February 26, 2020; March 3, 2020; March 5, 2020; and March 10,

2020 (Exh.1 p. 7 ¶ 44) Plaintiff’s requests were consistent with the tenets of the profession, the

Sedona Conference, the Federal Rules of Civil Procedure and precedent. However the previous

rulings have ignored these realities and have misapplied the finding that Plaintiff’s requests

constitute discovery on discovery.

       It is Plaintiff’s position that there is no precedent or application of the Federal Rules of

Civil Procedure or the Sedona Conference that support this position. There is no case law,

precedent or rule that would support the determination that any of the following constitute

discovery on discovery: seeking to collaborate in the selection of keyword searches; or

attempting to obtain information on the recall and precision/validation rates. Plaintiff further

argues that her requests to implement an ESI Protocol to avoid the numerous letters, pretrial




                                                                                                      8
     Case 1:18-cv-12137-JPO-JLC Document 87 Filed 04/21/20 Page 11 of 12



conferences and motion practice that have already been submitted to the Court is consistent with

precedent and standard practice, and that the Court was in error when it denied her requests.

       Furthermore, contrary to Defendants’ representations, this is a complex matter.

Dr. Kaye is a psychiatrist who reported to H + H executives, including but not limited to the

Senior Vice President, the CEO of H + H and several Citywide Directors. Dr. Kaye’s claims

now span 6 years and involve at least 3 different entities. Dr. Kaye also alleges that she engaged

in activities protected under the First Amendment when she sent correspondence about

Defendants’ malfeasance to judges, Legal Aid, the Board of Correction and other stakeholders in

the legal community.

       Plaintiff’s consistent position has been to facilitate EDiscovery. However, Defendants

have been permitted to obstruct and delay without reprimand or explanation for over six months.

Accordingly, their antics have caused undue prejudice for Plaintiff due to their refusal to produce

and or disclose all requested relevant and non-privileged discovery in this matter.

       In furtherance of her position, Plaintiff has sought to have a Pre-Motion Conference

pursuant to Fed. R. Civ. 37 and Local Rule 37.2 to compel discovery and for sanctions.

Discovery matters, such as a magistrate judge’s ruling on pretrial discovery are generally

considered non-dispositive. Fed. R. Civ. P. 72(a); see also Gordon v. City of New York, 14 CV

6115 (JPO), 2018 U.S. Dist. LEXIS 168849, * 68-69 (S.D.N.Y. Sept. 28, 2018) Plaintiff seeks

to have a 37.2 Conference for sanctions based on Defendants’ ongoing obstructionist conduct

and spoliation.

    In the latter instance, communications with Plaintiff’s name in her mailbox and those of the

named custodians on any of Defendants’ servers would be highly relevant to the matter herein.

Defendants made only partial representations to the Court at the parties’ pretrial conferences.




                                                                                                  9
     Case 1:18-cv-12137-JPO-JLC Document 87 Filed 04/21/20 Page 12 of 12



They represented to the Court that H + H’s servers hosted all of the relevant emails. However,

during the relevant time period, the emails were hosted on at least one other server. Plaintiff

learned of this information during Ms. Yang’s deposition, where she repeatedly stated that

Plaintiff was not a Correctional Health Service/ H + H employee until July 2018.

   Furthermore, the claims of pay equity, gender discrimination and retaliation pre-date

Defendants’ production to date. Plaintiff began complaining about pay equity to Defendant

Elizabeth Ford in 2014. She complained to Defendant Ford again in April 2018 and to

Defendant Patricia Yang in May 2018. Therefore, emails pertinent to Plaintiff’s claims should

span from April 2014 to present. However, based on Defendants’ representations and production

to date, it is clear that any number of relevant emails have been withheld. Accordingly, Plaintiff

seeks a Pre-Motion Conference to address these ongoing issues.

                                       V. CONCLUSION

   For the foregoing reasons, the Court should reverse the Order rendered on April 7, 2020 and

recommit the matters herein for further proceedings and resolution.

Dated: Queens, New York
       April 21, 2020                         /s/
                                              _____________________________
                                              Special Hagan, Esq.
                                              Attorney for Melissa Kaye, M.D.
                                              Law Offices of Special Hagan
                                              196-04 Hollis Avenue
                                              Saint Albans, New York 11412
                                              (917) 337-2439
                                              special@haganlawoffices.net


TO: VIA ECF
Donna A. Canfield, Esq.
Attorney for Defendants
New York City Law Department
100 Church Street
New York, New York 10007



                                                                                                  10
